*286
By the Court.

Starnes, J.,
delivering the opinion.
[1.] We overrule the motion, for the following reasons:— 1. As two of the members of this Court may constitute a Court, so a citation issued in the name of two, is valid. It is true, that the 25th Rule of this Court, in furnishing a form of citation, directs that it shall be attended in the names of three Judges. But we regard this as directory only. It is not to be taken literally; otherwise, so long as the Rule remains unchanged, a citation can only issue in the names of the throe persons therein specified; which would lead to an absurd result. Regarding the Rule in the light of a direction as to form, merely, we think that the citation may issue in the names of any two or more Judges of the Court.
2. This defect in the record, if it be one, is as to matter of form only, and may be amended. We will therefore allow an insertion of the name of that Judge of this Court, which has been omitted; and the Clerk is directed to place an order to this effect upon the minutes.